Loring, J.
[After the foregoing statement of the case.] Neither counsel dealt specifically with the several exceptions. We shall deal with the case accordingly.
The plaintiffs’ contention here is that “ The defendants having severed their membership with Bethel A. M. E. Church, a religious society, forfeited their rights to its property.” In support of this contention their counsel has cited among other cases Shannon v. Frost, 3 B. Mon. 253; Watson v. Jones, 13 Wall. 679; Bose v. Christ, 193 Penn. St. 13; Franke v. Mann, 106 Wis. 118.
But the difficulty with that argument and those citations is that no facts like the facts on which those'cases were decided are found by the master in the case at bar. The plaintiffs’ counsel has assumed in his argument that the Bethel Church became a part of the African Methodist Church, and that by force of the “discipline” of that church its property became the property of that church. But on the findings of the master the Bethel Church did not become a part of the African Methodist Church, and we cannot say that its property would have become the property of the African Church by force of the “ discipline ” of that church if it had. For we have no means of knowing what the “ discipline ” so often referred to by counsel for the plaintiffs is. It is not made a part of the master’s report, and the evidence before the master is not before us.
All that appears is that the land in question was conveyed to Jackson and others to their own use, and that the land and building were paid for by money raised and contributed by members of the Bethel Church. That church never has been dedicated as a church of the African Church, and no formal union between the Bethel Church and the African Church has ever existed.
*52Under these circumstances the only trust affecting the property in question was that which results from the payment of the money. Just what that trust would be need not be considered here. It is enough that on the facts before us it does not result in a trust subjecting the land to the ownership and control of the African Methodist Church.
On the findings of the master, which alone are before us, the plaintiffs have failed to show any right of property, possession or control of the land and building, or of the $409.08.
Ho exception was taken to the master’s report based on the exclusion of evidence by the master, and therefore that question is not before us. Hillier v. Farrell, 185 Mass. 434. Apart from that, the evidence excluded was immaterial. It is or may be important what trust should have been declared by the grantees, or what trust resulted from the payment of the money. What was the intention of the grantor is of no importance. Even if the deed had been a deed to Jackson and others as trustees, the title to the land and building would not have vested in Hunally and others by force of their appointment as trustees, although the parties in this case seem to have assumed that it would. The issue on which the excluded evidence was offered was, as we have said, on an immaterial point. In either event the legal title is in Jackson and his co-grantees and their heirs, or in the survivors or survivor of them.

Decree affirmed.